DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “and” in line 3 should be deleted, and --and-- should be after the semi-colon in lines 6 and 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, 12-18, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taff et al. (“Taff” US 20180116717).
	Regarding claims 1-5, 10, and 12-14, Taff discloses a medical device (21) comprising:
	(claim 1) an elongated core member having a distal portion configured to be intravascularly positioned at a treatment site within a blood vessel lumen (20);
	an interventional element coupled to the distal portion of the core member (23), the interventional element comprising:
		a body that is expandable from a first configuration to a second configuration (3 + 26) ([0041]; see Fig. 4); and

	an electrically conductive lead having a distal portion electrically coupled to the radiopaque element and a proximal portion configured to be electrically coupled to a current source (5b; shown in the embodiment of Fig. 2, but described as connecting to the second electrode, which corresponds to electrode 26);
	(claim 2) wherein the body comprises an electrically conductive material ([0091]);
	(claim 3) wherein the body is in electrical communication with the radiopaque element ([0070, 0091]; when covered in radiopaque material as disclosed in [0070], then the body portion 26 is in electrical communication with the radiopaque element);
	(claim 4) wherein the conductive lead extends proximally along the core member (see Figs. 1 and 4);
	(claim 5) further comprising: a plurality of radiopaque elements coupled to the body, each comprising an electrically conductive material ([0070] discloses “radiopaque gold rings”); and
	a plurality of electrically conductive leads, each having a distal portion electrically coupled to one of the plurality of radiopaque elements and having a proximal portion configured to be electrically coupled to the current course (5a, 5b);
	(claim 10) wherein the radiopaque element is a first radiopaque element (see Fig. 12), and the return electrode comprises a second radiopaque element coupled to the body and comprising an electrically conductive material (see Fig. 12 showing each electrode as a separate radiopaque element coupled to the body);
	(claim 12) wherein the radiopaque element comprises a radiopaque marker ([0070]);
	(claim 13) wherein the interventional element comprises a thrombectomy device (abstract)
	(claim 14) a system comprising:
		the device of Claim 1 (see above); and

Regarding claims 15-18 and 27, Taff discloses a medical device (21) comprising:
(claim 15) a thrombectomy element (21) comprising:
	a body configured to engage a thrombus (3 + 26); and
	an electrically conductive radiopaque element coupled to the body ([0070 discloses radiopaque gold rings covering at least a portion of the second electrode 26); and
an electrically conductive lead in electrical communication with the radiopaque element (5b; shown in the embodiment of Fig. 2, but described as connecting to the second electrode, which corresponds to electrode 26), the lead configured to be electrically coupled to a current source (see Fig. 2);
(claim 16) wherein the body comprises an electrically conductive material ([0091]);
(claim 17) wherein the body is in electrical communication with the radiopaque element ([0070, 0091]; when covered in radiopaque material as disclosed in [0070], then the body portion 26 is in electrical communication with the radiopaque element);
(claim 18) further comprising: a plurality of radiopaque elements coupled to the body, each comprising an electrically conductive material ([0070] discloses “radiopaque gold rings”); and
	a plurality of electrically conductive leads, each having a distal portion electrically coupled to one of the plurality of radiopaque elements and having a proximal portion configured to be electrically coupled to the current course (5a, 5b); and
(claim 27) wherein the thrombectomy element comprises a stent retriever ([0091] refers to the second electrode 26 as a “stent”, and the device is used to retrieve thrombus, thus making it a stent retriever as known in the thrombectomy art).

Claims 1-6, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eidenschink et al. (“Eidenschink” US 20090318943).
Regarding claims 1-6, 8-10, 12, and 14, Eidenschink discloses a medical device (1210; see Fig. 12) comprising:
	(claim 1) an elongated core member having a distal portion configured to be intravascularly positioned at a treatment site within a blood vessel lumen (613);
	an interventional element coupled to the distal portion of the core member (1211), the interventional element comprising:
		a body that is expandable from a first configuration to a second configuration (1234); and
		a radiopaque element coupled to the body, the radiopaque element comprising an electrically conductive material (any one of 1232A-F; [0085]); and
	an electrically conductive lead having a distal portion electrically coupled to the radiopaque element and a proximal portion configured to be electrically coupled to a current source (any one of 1233A-F);
	(claim 2) wherein the body comprises an electrically conductive material (1232E-F are blades formed into the body and comprising and electrically conductive material);
	(claim 3) wherein the body is in electrical communication with the radiopaque element ([0085]);
	(claim 4) wherein the conductive lead extends proximally along the core member (see Fig. 12);
	(claim 5) further comprising: a plurality of radiopaque elements coupled to the body, each comprising an electrically conductive material (1232A-F); and
	a plurality of electrically conductive leads, each having a distal portion electrically coupled to one of the plurality of radiopaque elements and having a proximal portion configured to be electrically coupled to the current course (1233A-F);
	(claim 6) wherein a first set of the plurality of radiopaque elements are configured to serve as delivery electrodes, and wherein a second set of the plurality of radiopaque elements are configured to serve as return electrodes ([0056] discloses at least one electrode acting as return an electrode in a pair of electrodes for pacing.  Similarly, for each electrode of 1232A-F that delivers a charge for pacing must be 
	(claim 8) wherein the plurality of radiopaque elements are configured to serve as delivery electrodes ([0085], the device further comprising a return electrode configured to be coupled to the current source ([0056] discloses at least one electrode acting as return an electrode in a pair of electrodes for pacing.  Similarly, for each electrode of 1232A-F that delivers a charge for pacing must be paired with a corresponding return electrode.  Thus Eidenschink discloses a return electrode that reurns the current safely.);
	(claim 9) wherein the radiopaque element is configured to serve as a delivery electrode, and wherein the conductive lead is a first conductive lead ([0085]), the device further comprising:
		a return electrode ([0056] discloses at least one electrode acting as return an electrode in a pair of electrodes for pacing.  Similarly, for each electrode of 1232A-F that delivers a charge for pacing must be paired with a corresponding return electrode.  Thus Eidenschink discloses a return electrode that returns the current safely.); and
		a second electrically conductive lead having a distal portion electrically coupled to the return electrode and a proximal portion configured to be electrically coupled to the current source (each electrode 1232A-F has a corresponding conductive lead 1233A-F configured to be electrically coupled to the current source, including any return electrodes);
	(claim 10) wherein the radiopaque element is a first radiopaque element (see Fig. 12), and the return electrode comprises a second radiopaque element coupled to the body and comprising an electrically conductive material (see Fig. 12 showing each electrode as a separate radiopaque element coupled to the body);
	(claim 12) wherein the radiopaque element comprises a radiopaque marker ([0085]); and
	(claim 14) a system comprising:
		the device of Claim 1 (see above); and
		a current course electrically coupled to the electrically conductive lead (122).
Claims 15-19 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathur et al. (“Mathur” US 20130282084).
Regarding claims 15-19 and 21-27, Mathur discloses a medical device (10) comprising:
(claim 15) a thrombectomy element (26) comprising:
	a body configured to engage a thrombus (60 + 62 + 64); and
	an electrically conductive radiopaque element coupled to the body (50); and
an electrically conductive lead in electrical communication with the radiopaque element (50), the lead configured to be electrically coupled to a current source ([0150]);
(claim 16) wherein the body comprises an electrically conductive material ([0201] discloses conductive coatings on the body and the electrodes);
(claim 18) further comprising: a plurality of radiopaque elements coupled to the body (50; see Fig. 4), each comprising an electrically conductive material ([0201]); and
	a plurality of electrically conductive leads, each having a distal portion electrically coupled to one of the plurality of radiopaque elements and having a proximal portion configured to be electrically coupled to the current course (52);
(claim 19) wherein a first set of the plurality of radiopaque elements are configured to serve as delivery electrodes, and wherein a second set of the plurality of radiopaque elements are configured to server as return electrodes ([0225] discloses delivery and return electrodes paired to perform in a monopolar configuration, thus being both a plurality of delivery electrodes and return electrodes);
(claim 21) wherein the plurality of radiopaque elements are configured to serve as delivery electrodes, the device further comprising a return electrode configured to be coupled to the current source ([0225] discloses delivery and return electrodes paired to perform in a monopolar configuration, thus being both a plurality of delivery electrodes and at least a return electrode);
(claim 22) wherein the radiopaque element is configured to serve as a delivery electrode ([0225] discloses delivery and return electrodes paired to perform in a monopolar configuration), and wherein the 
	a return electrode ([0225] discloses delivery and return electrodes paired to perform in a monopolar configuration); and
	a second electrically conductive lead having a distal portion electrically coupled to the return electrode and a proximal portion configured to be electrically coupled to the current source ([0150] discloses each electrode 50 being connected to a current source by a dedicated conductor 52);
(claim 23) wherein the return electrode comprises an exposed conductive member disposed adjacent a proximal portion of the thrombectomy element (see Fig. 4, wherein each electrode 50 is exposed and considered adjacent a proximal portion);
(claim 24) wherein the radiopaque element is a first radiopaque element, and the return electrode comprises a second radiopaque element coupled to the body and comprising an electrically conductive material (see Fig. 4, wherein each electrode is a distinct, separate radiopaque element);
(claim 26) wherein the first radiopaque element and the second radiopaque element are each disposed within a working length of the body (see Fig. 4); and
(claim 27) wherein the thrombectomy element comprises a stent retriever ([0091] refers to the second electrode 26 as a “stent”, and the device is used to retrieve thrombus, thus making it a stent retriever as known in the thrombectomy art).

Allowable Subject Matter
Claims 7, 11, 20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in claims 7 and 11: the prior art does not teach or suggest, in the context of the claims, a similar device wherein the delivery electrode is or delivery electrodes are disposed along a working length of the body, and the return electrode is or return electrodes are disposed along a non-working length of the body.  Eidenschink disclosed a plurality of pacing electrodes forming delivery and return electrode pairs, but fails to disclose which electrodes serve as the delivery and return electrodes.  In [0279] of applicant’s specification, applicant provides an advantage for the claimed placements of the electrodes.  The delivery electrodes along the working length best concentrates the attachment effect where it is most useful.
claims 20 and 25: the prior art does not teach or suggest, in the context of the claims, a similar device wherein the delivery electrode is or delivery electrodes are disposed along a working length of the body, and the return electrode is or return electrodes are disposed along a non-working length of the body.  Mathur discloses a plurality of electrodes forming delivery and return electrodes, but all electrodes appear to be in a working length of the body and no electrodes are located in an area of the body considered to be a non-working length.  In [0279] of applicant’s specification, applicant provides an advantage for the claimed placements of the electrodes.  The delivery electrodes along the working length best concentrates the attachment effect where it is most useful.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771